PER CURIAM:
This claim was submitted upon the notice of claim and respondent’s amended answer, from which it appears that the goods described in the notice were ordered by and delivered to Weston State Hospital in fiscal year 1972; that the charge therefor in the amount of $1,125.85 is fair and reasonable; and that the respondent had sufficient funds on hand at the close of the fiscal year from which said account could have been paid, but inadvertently the account was not paid and funds for the fiscal year expired.
In consideration of the foregoing, the Court awards the sum of $1,125.85 to the claimant, American Can Company.
Award of $1,125.85.